Name: 90/218/EEC: Council Decision of 25 April 1990 concerning the administration of Bovine Somatotrophin (BST)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  environmental policy;  means of agricultural production
 Date Published: 1990-05-08

 Avis juridique important|31990D021890/218/EEC: Council Decision of 25 April 1990 concerning the administration of Bovine Somatotrophin (BST) Official Journal L 116 , 08/05/1990 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 32 P. 0153 Swedish special edition: Chapter 3 Volume 32 P. 0153 *****COUNCIL DECISION of 25 April 1990 concerning the administration of Bovine Somatotrophin (BST) (90/218/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas products arising from milk production occupy a very important place in the Community; whereas they represent an essential source of income for a part of the agricultural population; Whereas knowledge acquired provides the possibility for placing on the market substances which may have a significant impact on productivity in milk production; Whereas despite the work accomplished, in particular the evaluation of Bovine Somatotrophin by the Committee for Veterinary Medicinal Products in accordance with Council Directives 81/851/EEC of 28 September 1981 on the approximation of the laws of the Member States relating to veterinary medicinal products (3) and 87/22/EEC of 22 December 1986 on the approximation of national measures relating to the placing on the market of high-technology medical products, particularly those derived from biotechnology (4), the various effects of new substances such as Bovine Somatotrophin are not yet sufficiently clear; in this respect, a necessary period should be provided for in-depth studies to be made; Whereas, pending a Community decision, Member States may adopt divergent measures; whereas these divergencies may lead to a distortion of competition between milk producers and to new barriers to intra-Community trade; Whereas in the view of the preceding considerations, it is a matter of over-riding public interest to provide for a temporary prohibition of administration to dairy cows of the substances in question, until all necessary information is obtained; Whereas it will be necessary to re-examine the overall situation, HAS ADOPTED THIS DECISION: Article 1 Notwithstanding the scientific and technical examination of applications laid down by Community rules, Member States shall, until 31 December 1990, prohibit the administration of Bovine Somatotrophin on their territory by any means whatsoever to dairy cows. Article 2 By way of derogation from Article 1, Member States may authorize the administration to dairy cows of Bovine Somatotrophin for the purposes of carrying out scientific and technical trials, subject to strictly controlled conditions to be notified to the Commission. Article 3 On a proposal from the Commission, the Council may, acting by a qualified majority, adopt measures necessary for the uniform application of this Decision. Article 4 The Commission shall, before 1 October 1990, submit a report to the European Parliament and to the Council on the situation, accompanied by proposals concerning future arrangements. The Council shall decide before 31 December 1990 on such proposals. Article 5 This Decision is addressed to the Member States. Done at Brussels, 25 April 1990. For the Council The President M. O'KENNEDY (1) OJ No C 96, 17. 4. 1990. (2) OJ No C 56, 7. 3. 1990, p. 25. (3) OJ No L 317, 6. 11. 1981, p. 1. (4) OJ No L 15, 12. 1. 1987, p. 38.